Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "a single layer of strips", claim 1, which claim 2 depends on, only mentions that “the sealant layer is formed by spirally winding a strip of encapsulated sealant.” (Emphasis Added)
Claim 3 recites the limitation "wherein the strips are overlapped with each other", claim 1, which claim 3 depends on, only mentions that “the sealant layer is formed by spirally winding a strip of encapsulated sealant.”  (Emphasis Added)
Claim 5 recites the limitation "wherein the strips at the lateral edges", claim 1, which claim 5 depends on, only mentions that “the sealant layer is formed by spirally winding a strip
Claim 6 recites the limitation "wherein the one or more strips at the lateral edges", claim 1, which claim 6 depends on, only mentions that “the sealant layer is formed by spirally winding a strip of encapsulated sealant.”  (Emphasis Added)
Claim 7 recites the limitation "wherein the one or more strips inside the lateral edges", claim 1, which claim 7 depends on, only mentions that “the sealant layer is formed by spirally winding a strip of encapsulated sealant.”  (Emphasis Added)
In the interest of compact prosecution, “the strips” will further be interpreted as a plurality of “a strip” from claim 1.

Claims 4 and 6 recite the limitation “gum rubber.”
In the interest of compact prosecution, “gum rubber” will further be interpreted as any rubber well known in the art of tires.

Claims 5-7 recite the limitation “lateral edges.”
In the interest of compact prosecution, “lateral edges” will further be interpreted as the lateral edges of “the sealant layer” from claim 1.
There is insufficient antecedent basis for these limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooshima (CN108602293), using the attached original document and translation.
Regarding claim 1, Ooshima teaches:
A pneumatic tire ([0033]; Fig. 1, #1) comprising a carcass layer ([0033]; Fig. 1, #10), an inner liner located radially inward of the carcass layer ([0035]; Fig. 1, #11), and a sealant layer ([0035]; Fig. 1, #17), wherein the sealant layer is formed by spirally winding a strip of encapsulated sealant ([0035] and [0047]; Fig. 1, #20).

Regarding claim 2, Ooshima teaches the limitations of claim 1, which claim 2 depends on. Ooshima further teaches:
wherein the sealant layer is formed from a single layer of strips (Figs. 4-8).

Regarding claim 3, Ooshima teaches the limitations of claim 1, which claim 3 depends on. Ooshima further teaches:
wherein the strips are overlapped with each other ([0077]; Fig. 8).

Regarding claim 4, Ooshima teaches the limitations of claim 1, which claim 4 depends on. Ooshima further teaches:
wherein the ratio of sealant to gum rubber is varied in the sealant layer ([0068] – [0070]).

Regarding claim 7, Ooshima teaches the limitations of claim 1, which claim 7 depends on. Ooshima further teaches:
wherein the one or more strips inside the lateral edges are in the range of 70 % to 100% sealant ([0068]). It is not specified what sealant material is in this claim or in the specifications, and the art describes using any well-known sealant for the layer, thus reading on this limitation.

Regarding claim 8, Ooshima teaches the limitations of claim 1, which claim 8 depends on. Ooshima further teaches:
wherein the cross-sectional shape of the strip is rectangular ([0074]; Fig. 6, #101).

Regarding claim 9, Ooshima teaches the limitations of claim 1, which claim 9 depends on. Ooshima further teaches:
wherein the sealant layer is located radially inward of the inner liner ([0035]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ooshima (CN108602293) as applied to claim 1 above, and further in view of Ruegg (U.S. Patent No. 8646501), using the attached original document and translation.
Regarding claim 5, Ooshima teaches the limitations of claim 1, which claim 5 depends on, but does not teach the strips at the lateral edges containing no sealant, 
wherein the strips at the lateral edges contain no sealant (Col. 4, lines 38-62; Fig. 2, #38 and #42). The art also describes layers of non-sealant material similar to those mentioned above on the later edges of the sealant (Col. 4, lines 53-60; Fig. 2, #36, #40, and #44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strips at the lateral edges of the sealant layer of Ooshima to incorporate the teachings of Ruegg and have them contain no sealant. The purpose, as stated by Ruegg, being so that the puncture sealant laminate may have an outer boundary around its entire perimeter (Col. 4, lines 60-62).

Regarding claim 6, Ooshima teaches the limitations of claim 1, which claim 6 depends on, but does not teach the one or more strips at the lateral edges being in the range of 70% to 100% gum rubber, however, Ruegg, in a similar field of endeavor, a puncture resistant sealant laminate tire, teaches:
wherein the one or more strips at the lateral edges are in the range of 70% to 100% gum rubber (Col. 5, lines 20-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strips at the lateral edges of the sealant layer of Ooshima to incorporate the teachings of Ruegg and have them be in the range of 70% to 100% rubber. The purpose, as stated by Ruegg, being to properly protect and seal the sealant layers (Col. 5, lines 25-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.